Citation Nr: 0121803	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches with 
seizures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 19, 1965 to May 18, 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


REMAND

By way of history, the veteran claims entitlement to service 
connection for headaches, with seizures, that he contends 
were first manifested during his period of active duty.  He 
appealed the RO's denial of compensation for such.  The 
Board, after first remanding the claim for further 
development, issued a denial in March 2000 on the basis that 
the veteran's claim was not well grounded.  The veteran 
appealed that determination to the Court of Appeals for 
Veterans Claims (Court).  

In February 2001, the Court vacated the March 2000 Board 
decision pursuant to enactment of the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Prior to its March 2000 decision, the Board in fact ordered 
development relevant to obtaining Social Security 
Administration (SSA) and VA records.  The claims file reveals 
receipt of some VA records pertinent to treatment of the 
veteran and otherwise reflects negative responses from both 
the SSA and VA facilities with respect to the existence of 
additional records pertinent to the veteran.  No other 
available evidence was identified by the veteran.

However, in the interim between the Board's appealed March 
2000 decision and the Court's February 2001 Order, a 
statement from Dr. Saunders was received.  Such statement 
includes the opinion that it was "quite likely" the veteran 
had a seizure disorder dating back to service.  At the time 
of receipt, August 2000, the veteran's representative 
specifically declined waiver of initial RO consideration of 
such evidence.  Thus, remand is necessary for the RO to 
review Dr. Saunders' statement and prepare a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2000).  

Moreover, the record does not reflect that VA has obtained a 
medical opinion as to the existence or etiology of 
headaches/seizures.  See VCAA, Pub. L. No. 106-475, § 3(s), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  

Here, the Board also notes the veteran's report and 
consistent physician notation as to incurrence of a head 
injury in 1989, with diagnosis and treatment for seizures 
following such injury.  Records of the 1989 head injury and 
treatment therefor are not currently associated with the 
claims file and, as they are potentially probative of the 
claim, should be obtained prior to adjudication on the 
merits.

For the above reasons, the case is returned to the RO for the 
following:

1.  The RO should again request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for health care providers who 
have treated or evaluated him for 
headaches, seizures, and/or any head 
injury subsequent to service.  The 
veteran should include information 
relevant to his 1989 head injury and 
treatment for residuals thereof.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already deemed unavailable or not already 
part of the claims folder.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should schedule the veteran 
for VA examination by a physician or 
physicians with appropriate expertise to 
determine the existence, nature and 
etiology of headaches and/or seizures.  
The examiner(s) must review the claims 
folder before completing examination of 
the veteran.  

The examiner(s) should provide an opinion 
as to the following:

a) What is the nature of any existing 
disability manifested by headaches and/or 
seizures.

b)  What is the likelihood that in-
service complaints relevant to headaches, 
blackouts, etc. were manifestations of a 
currently diagnosed headache and/or 
seizure disorder?

4.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

5.  The RO should then re-adjudicate the 
issue on appeal, with consideration of 38 
U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303(c), (d), 3.304, 3.306 
(2000) and relevant case law, as 
indicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
requisite opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


